DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 19-22, 27-28, 30, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 9738092).
Regarding to claims 19, 27, 32:
Takahashi et al. discloses an integrated circuit comprising:
             thermal tracking logic (FIG. 22, element 102) to determine a temperature of a fluid ejection die (column 13, lines 64-67: The temperature detector detects the temperature of the printhead);
             control logic to define an emulated parameter of the fluid ejection die as a function of the temperature of the fluid ejection die (FIG. 22: The correction parameter selector 103 (acts as the control logic) to correct a parameter set for each recording head in corresponding to the inputted temperature from the temperature sensor; as a result, the output of the correction parameter selector is considered as an emulated parameter), and
FIG. 22: The output of the correction parameter selector 103 is provided to the drive control board 14).
	Regarding to claims 20-21, 32: wherein the thermal tracking logic is to measure the temperature of the fluid ejection die (FIG. 22, element 102), wherein the thermal tracking logic is to estimate the temperature of the fluid ejection die based on a thermal model (FIG. 22: The thermal response of the printhead corresponds to the number of printing elements or nozzles simultaneously driven detected by element 101).
Regarding to claims 22, 24, 28, 30: further comprising an input interface to measure a parameter of the fluid ejection die to be emulated (FIG. 22, element 203), wherein the control logic is to modify the measured parameter based on the temperature of the fluid ejection die to define the emulated parameter as the function of the temperature of the fluid ejection die (FIG. 22, element 102), wherein the emulated parameter comprises a resistance, a voltage, or a current (FIG. 24: The voltage of the residual vibration).
Allowable Subject Matter
2.	Claims 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 23: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that further comprising a control interface; a plurality of input interfaces; and a multiplexer to select one of the plurality of input interfaces based on a control signal on the control interface is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 26: The primary reasons for the indication of the allowability of claims is the inclusions therein, in combination as currently claimed, of the limitation that further comprising a control interface; and a multiplexer to output one of a plurality of emulated parameters on the output interface based on a control signal on the control interface is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.